Citation Nr: 1507591	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the fingers.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2013 and June 2014, the Board remanded the case for further development.


FINDING OF FACT

Residuals of a cold injury to the fingers are related to active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury to the fingers have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of a cold injury to the fingers, which she contends is related exposure to cold weather during service.  The Veteran asserts that while stationed in Germany, she experienced extreme pain in her hands after spending several hours outdoors in below freezing temperatures.  She reported that the condition improved when she warmed up, but that ever since then has had considerable cold intolerance in the hands. 

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

At an August 2014 VA examination conducted by a physician, the Veteran described severe cold weather intolerance since service.  She reported that she cannot tolerate more than half an hour to an hour outdoors and must keep her hands covered and that when she removes frozen objects from the freezer she cannot hold then for more than a few seconds.  The examiner noted that the Veteran does not have a history of gangrene cutaneous changes in the fingertips such as loss of color, sensation, or range of motion or strength.  The examiner also noted that the Veteran does not have a history of pronounced disease, smoking, or circulatory diseases or injuries to the hands.  The examiner opined that the Veteran's cold weather intolerance and frostnip are related to service.  The rationale was that while the Veteran does not have significant documentation of cold weather intolerance or exposure, she is intellectually honest and has a longstanding history of cold weather intolerance and frostnip, which would not show any objective signs on examination, only subjective complaints.

In November 2014, a VA examiner who is a nurse practitioner opined that it is less likely than not (less than 50 percent probability) that the Veteran's claimed condition is related to service.  The rationale was that the separation examination is negative for any frost nip condition and there is no objective evidence to support a diagnosis of a cold injury sustained during service.  However, the examiner noted that medical literature suggests that frostnip manifests subjective symptoms, such as discomfort, but does not manifest objective symptoms, such as blisters, scarring, or any kind of permanent damage. 

The Board finds, and the August 2014 and November 2014 VA examiners agree, that the Veteran is competent to report experiencing residuals of a cold injury to the fingers, as severe cold weather intolerance and frostnip are symptoms capable of observation by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Her statements that residuals of a cold injury to the fingers began in service and that she has experienced them since service are credible.  The Veteran's statements, along with the persuasive August 2014 medical opinion, are afforded sufficient evidentiary value to support a nexus between her current disability and her in-service cold weather exposure at least to an equipoise standard.  Resolving reasonable doubt in her favor, the Board finds that her residuals of a cold injury to the fingers are related to her active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, service connection for residuals of a cold injury to the fingers is warranted.


ORDER

Service connection for residuals of a cold injury to the fingers is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


